DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: It appears that there is an inconsistency throughout the specification and claim language. The claims recite a “base portion”, which is referenced in the Summary of the Invention and the first paragraph of the Detailed Description of the Figures; however, the remainder of the detailed description of the figures refers to a “bottom portion” and no reference is made and no reference character is assigned to the “base portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1 of claims 6 and 13, a “second lock” is recited. Claim 6 is dependent on claim 1 and claim 13 is dependent on claim 8, neither of which recite a “first lock”. It is confusing to recite a “second lock” when there is not a “first lock” in the recited invention. It is understood that there is a “first lock” recited in claims 4 and 11; however, because of the dependency of the claims, the “first lock” and “second lock” are not present in the same embodiment of the claimed invention, making the language confusing and misleading.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townson et al. (US PG Pub 2020/0198545).
Townson et al. disclose a vehicle having an end gate 100 used to secure cargo having a base portion 102 that is attached to the vehicle having a top surface 104 and a compartment lid 116, or “top portion”, having a bottom surface (see annotated Figure 5 below).  The top surface 104 (see Figure 5) and the bottom surface of the compartment lid 116 face each other and receive and fix the cargo when they are attached together in a closed position (see Figure 7). The compartment lid 116, or “top portion”, and base portion 102 are locked relative to one another using latch 165 (see Paragraph 61, lines 13-19). The compartment lid 116, or “top portion”, has outer surfaces that face inner surfaces 118 of the base portion 102 when the compartment lid 116 is closed (see Paragraph 47, lines 7-9). A method is disclosed for providing an end gate with a storage compartment and how cargo may be stored (see Figure 14; Paragraph 62) by resting cargo on the top surface 104 and attaching the compartment lid 116 to the base portion 102 and locking it in place using the latch 165. 

    PNG
    media_image1.png
    473
    438
    media_image1.png
    Greyscale

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estey (US PG Pub 2020/0017018).
Estey discloses a vehicle having a tailgate saver system 10 usable as a tailgate for a vehicle to secure cargo having a crossbar 44, or “base portion”, having a top surface and attachable to the vehicle by stakes 54 (see Figures 8 and 10) and a strap 76, or “top portion”, having a bottom surface facing the top surface of the crossbar 44, or “base portion”, and configured to secure cargo when the strap 76, or “top portion”, and crossbar 44, or “base portion”, are attached. The bottom surface of the strap 76, or “top portion”, is flexible and capable of adapting to the shape of the cargo and measuring the shape or the cargo in order to display it, acting as a “contour gauge”. A method of operation in which a user rests cargo on the top surface of the crossbar 44, or “base portion”, and the bottom surface of the strap 76, or “top portion” and the cargo is held in place (see Paragraph 117, lines 7-17) and tightened to a degree that the strap is capable of adapting to the shape of the cargo and measuring the shape or the cargo in order to display it, acting as a “contour gauge”.
Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firzlaff et al. (US PG Pub 2007/0236038).
Firzlaff et al. disclose a vehicle (see Paragraph 46, lines 18-20) having a tailgate 10 used to secure cargo. The tailgate 10 has a base portion having a top surface 30 and a supplemental tailgate 20, or “top portion”, having a bottom surface 22 that faces the top surface 30 of the base portion and capable of receiving and fixing cargo when the base portion is attached to the supplemental tailgate 20, or “top portion”. Alignment rods extend from the bottom surface of the supplemental tailgate 20, or “top portion”, into holes in the top surface 30 of the base portion to attach the supplemental tailgate 20, or “top portion”, to the base portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Firzlaff et al. in view of Estey.
Firzlaff et al. disclose a vehicle having a tailgate 10 used to secure cargo. The tailgate 10 has a base portion having a top surface 30 and a supplemental tailgate 20, or “top portion”, having a bottom surface 22 that faces the top surface 30 of the base portion and capable of receiving and fixing cargo when the base portion is attached to the supplemental tailgate 20, or “top portion”. Alignment rods extend from the bottom surface of the supplemental tailgate 20, or “top portion”, into holes in the top surface 30 of the base portion to attach the supplemental tailgate 20, or “top portion”, to the base portion.
Firzlaff et al. fail to disclose a method for using the vehicle tailgate by inserting the alignment rods into the holes in the top surface over the cargo.
Estey discloses a vehicle having a tailgate saver system 10 usable as a tailgate for a vehicle to secure cargo having a crossbar 44, or “base portion”, having a top surface and attachable to the vehicle by stakes 54 (see Figures 8 and 10) and a strap 76, or “top portion”, having a bottom surface facing the top surface of the crossbar 44, or “base portion”, and configured to secure cargo when the strap 76, or “top portion”, and crossbar 44, or “base portion”, are attached. A method of operation in which a user rests cargo on the top surface of the crossbar 44, or “base portion”, and the bottom surface of the strap 76, or “top portion” and the cargo is held in place (see Paragraph 117, lines 7-17).
It would have been obvious to one of ordinary skill in the art to secure the cargo of Firzlaff et al. by placing the bottom surface of the top portion over the cargo, as taught by Estey, and inserting the alignment rods into the holes in the top surface to eliminate the need for excess straps.
Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 11 recite a tailgate having a base portion with a top surface and top portion with bottom surface facing the top surface and capable of securing cargo when the two portions are attached. The bottom surface of the top portion is capable of adapting to a shape of the cargo as a contour gauge and has a plurality of fingers that are locked into place by a lock. The prior art does not properly teach or suggest such a configuration, making claims 4 and 11 allowable.
Claim 18 recites a method for securing cargo by resting cargo on the top surface of a vehicle’s tailgate and attaching a top portion of the tailgate to the base portion over the cargo so that the bottom surface of the top portion and the top surface of the base portion hold the cargo in place. The bottom surface is capable of adapting to a shape of the cargo as a contour gauge and has a plurality of fingers that are locked into place by a lock. The prior art does not properly teach or suggest such a method, making claim 18 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borkar et al. (US PG Pub 2021/0163082) disclose a tailgate assembly for a vehicle having an access opening for cargo and a method of providing access to the cargo bed of the vehicle. Norris (US PG Pub 2021/0025202) discloses an actuator apparatus with a first and second locking system for use with a movable component in the tailgate of a vehicle. Lewis et al. (US PG Pub 2019/0249479) disclose a method and apparatus for preventing tailgate collision with a hitch accessory using a base and top portion of a tailgate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612